RENDERED: FEBRUARY 25, 2022; 10:00 A.M.
                       NOT TO BE PUBLISHED

                    Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2021-CA-0518-ME

RITA STUMP                                                         APPELLANT


                  APPEAL FROM FLOYD CIRCUIT COURT
v.              HONORABLE DWIGHT S. MARSHALL, JUDGE
                        ACTION NO. 20-CI-00643


SHAWN TAYLOR SPENCER                                                 APPELLEE


                                   OPINION
                                  AFFIRMING

                                 ** ** ** ** **

BEFORE: CALDWELL, MAZE, AND McNEILL, JUDGES.

McNEILL, JUDGE: Rita Stump (Stump) appeals from the order of the Floyd

Family Court denying her motion to be appointed de facto custodian of Shawn

Taylor Spencer’s children and dismissing her petition for custody. Finding no

error, we affirm.
                 Stump is the maternal grandmother of E.S. and B.S., the minor

children of her late daughter1 Sarah Stump and Shawn Taylor Spencer (“Spencer”).

From April 2017 to October 2020, E.S. and B.S. resided primarily with Stump.

After Sarah’s death in October 2020, the children went to live with Spencer. On

November 2, 2020, Stump filed a petition in Floyd Family Court seeking custody

of E.S. and B.S. Spencer moved to dismiss the petition for lack of standing and

Stump filed a motion to be appointed de facto custodian.

                 At a hearing on the motion, Stump testified that from April 2017 until

October 2020, she was the primary caregiver of the children. She bought most of

the children’s clothing, provided the children’s food, gave the children baths, and

got them ready in the morning. She would also take E.S. to her speech therapy,

although Sarah would sometimes accompany her to sign paperwork. Stump

testified that due to Sarah’s health issues, Sarah was incapable of taking care of

E.S. and B.S. Several witnesses, including Stump’s son and two of Sarah’s ex-

boyfriends, also testified that E.S. and B.S. lived with Stump.

                 Stump stated that Sarah provided no financial assistance towards

caring for the children. However, E.S. received Supplemental Security Income for

some period of April 2017 to October 2020. Spencer was ordered to pay child

support, but Stump testified she would only receive payments when his wages


1
    Sarah Stump passed away in October of 2020 due to health issues.

                                               -2-
were garnished. Occasionally, he would pay $150 of his $300 obligation, but it

was sporadic. A big portion of Spencer’s child support came out of his taxes.

             Stump testified that Spencer exercised his visitation rights and saw the

children every other weekend for the first year or so. While she claimed Spencer’s

visitation became less frequent over the next two years, text messages between

Stump and Spencer, introduced by Spencer at the hearing, establish Spencer’s

visitation with the children was regular and consistent throughout the period of

April 2017 through October 2020. Stump’s son confirmed that Spencer regularly

exercised his visitation rights.

             Although Spencer did not testify at the hearing, the text messages

further show that Spencer was involved in caring and providing for the children

during his parenting time. He mentions feeding and bathing the children, throwing

a birthday party, potty training, and giving them medicine. He is also invested in

the children’s well-being, frequently asking Stump to update him on their learning,

and discussing their health and nutrition.

             Following the hearing, the family court entered findings of fact,

conclusions of law, and a judgment dismissing Stump’s petition for custody. The

court found that Stump “was the caregiver and financial supporter of the minor

children in conjunction with [Spencer].” It further found that Spencer “continued

to exercise his role as the father of the minor children,” and “at no time advocated


                                         -3-
[sic] the role of primary caregiver and financial supporter of the minor children to

[Stump].” This appeal followed.

             “Upon review of de facto custodian and child custody proceedings,

this Court must determine whether the family court’s findings of fact are clearly

erroneous.” Lage v. Esterle, 591 S.W.3d 416, 420 (Ky. App. 2019) (citations

omitted). “Our review of related legal issues and questions of law is de novo.” Id.

(citation omitted).

             Stump raises two allegations of error on appeal: 1) the family court’s

finding that Spencer was a primary caregiver was clearly erroneous and 2) the

family court abused its discretion when it ruled she did not meet the requirements

of a de facto custodian. Because these allegations are closely related, we will

analyze them together.

             “Kentucky Revised Statutes (“KRS”) 403.270(1) requires a court to

determine by clear and convincing evidence whether a person meets the statutory

definition of a de facto custodian.” Lage, 591 S.W.3d at 420. Clear and

convincing evidence is evidence that is “substantially more persuasive than

a preponderance of evidence, but not beyond a reasonable doubt.” Vinson v.

Sorrell, 136 S.W.3d 465, 468-69 (Ky. 2004) (citation omitted).

             At issue is whether Stump established that she was the “primary

caregiver” and “financial supporter” of E.S. and B.S. during the period of April


                                         -4-
2017 to October 2020.2 The family court ruled that Stump failed to show she was

the primary caregiver and financial supporter of the minor children because she

was parenting alongside Spencer. Thus, she did not qualify as a de facto custodian

under KRS 403.270(1)(a) and Kentucky case law. We agree.

               “Before the family court may find that a caregiver has become the

‘de facto custodian’ entitled to be placed on the same footing as a biological parent

in a custody proceeding, the court must determine that the biological parent has

abdicated the role of primary caregiver and financial supporter of the child for the

required period of time.” Brumfield v. Stinson, 368 S.W.3d 116, 118 (Ky. App.

2012) (citation omitted). Further, “in order to be a de facto custodian, the

nonparent must not simply be a primary caregiver, but must, in fact,

be the primary caregiver.” Jones v. Jones, 510 S.W.3d 845, 849 (Ky. App. 2017)

(citation omitted).

               “Kentucky Courts have also repeatedly held that when a nonparent

shares the parenting responsibilities with a natural parent, the nonparent cannot, as

a matter of law, acquire de facto custodian status.” Id. (citing Mullins v.

Picklesimer, 317 S.W.3d 569, 574 (Ky. 2010) (“[P]arenting the child alongside the

natural parent does not meet the de facto custodian standard.”); Brumfield, 368



2
 It is undisputed that the children resided with Stump for the requisite statutory period to
establish de facto custodian status. See KRS 403.270(1).

                                                -5-
S.W.3d at 118 (“[O]ur law is clear that even if a nonparent provides care and/or

financial support for a child, if such is in conjunction with a natural parent, the

nonparent will not qualify as a de facto custodian.”)).

             The facts of this case are like those in Burgess v. Chase, 629 S.W.3d

826 (Ky. App. 2021), where a panel of this Court recently reversed a trial court’s

finding of de facto custodian status. There, paternal grandmother argued that she

had been child’s primary caregiver and financial provider for 13 years. Id. at 828.

Mother exercised her parenting time by caring for the child during school breaks.

Id. Grandmother alleged mother owed $47,000 in child support, but it was

undisputed that mother had paid at least $1,000 from a tax return. Id. Further,

mother testified that she made other informal child support payments but had no

documentation. Id. The trial court found that “[grandmother] had been Child’s

primary caregiver and financial provider; and that [grandmother] had been Child’s

‘acting parent’ for nearly all of Child’s life[,]” and awarded de facto custodian

status to grandmother. Id. at 830.

             The Court of Appeals reversed, explaining:

             Although Joyce generously provided care and financial
             support to Child for several years when Child and Jason
             were living with her, Samantha did not allow Joyce to
             stand in her place as Child’s parent nor did she abdicate
             her own role as primary caregiver and financial
             supporter. Instead, Samantha continued to exercise her
             right to parenting time under the joint custody decree and
             to make decisions and to provide for Child during her

                                          -6-
             parenting time–in addition to providing some financial
             support for Child’s needs incurred in Kentucky. And
             Joyce thus provided care and financial support in
             conjunction with Samantha. Thus, the family court failed
             to correctly apply the law in determining Joyce to be a de
             facto custodian under these facts.

Id.

             Similarly, here, Spencer never abdicated his role as primary caregiver

and financial supporter of E.S. and B.S. There was ample evidence that Spencer

made decisions and provided for the children during his parenting time, which he

exercised regularly. He further provided some financial support through his tax

refund. While Stump clearly provided a great amount of care and financial support

for the children, she was “simply parenting Child[ren] alongside [Spencer] due to

[Spencer]’s continuing to exercise [his] parenting time and to provide for and make

decisions for Child[ren] during such parenting time.” Id. at 832.

             Stump was required by KRS 403.270(1)(a) to prove her claim “by

clear and convincing evidence[.]” We cannot say the family court’s findings were

clearly erroneous or that it abused its discretion in applying the law to the facts.

Therefore, we cannot disturb the family court’s order denying Stump de facto

custodian status.

             For the foregoing reasons, the judgment of the Floyd Family Court is

affirmed.

             ALL CONCUR.

                                          -7-
BRIEFS FOR APPELLANT:     BRIEF FOR APPELLEE:

Ryan D. Mosley            Steven P. Bailey
Prestonsburg, Kentucky    Prestonsburg, Kentucky




                         -8-